Citation Nr: 1619405	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  10-31 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable evaluation for mycosis fungoides.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to February 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In February 2016, the Veteran testified before the undersigned at a Board hearing held via videoconference.  A transcript of that hearing is of record.


FINDING OF FACT

Mycosis fungoides affects more than 40 percent of the entire body.


CONCLUSION OF LAW

The criteria for a 60 percent evaluation for mycosis fungoides have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7806 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The rating decision on appeal arises from the Veteran's disagreement with the initial rating assigned for his mycosis fungoides after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003). 

In this case, notice of the requirements for disability evaluations was satisfied by a letter sent to the Veteran in June 2008.  The claim was last adjudicated in October 2015.  

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015); see Golz v. Shinseki, 590 F.3d 1317, 1320 (2010).  Furthermore, "[t]he duty to assist is not boundless in its scope" and "not all medical records . . . must be sought-only those that are relevant to the [V]eteran's claim."  Golz at 1320, 21.  In this case, service treatment records, private medical records, VA treatment records, and lay statements have been associated with the record. 

In satisfying its duty to assist, VA afforded the Veteran adequate examinations with respect to the severity of his focal pain syndrome and his disability in May 2009 and September 2010.  The Board finds these examinations to be adequate to address the current severity of such disabilities, as the Veteran's testimony and the record do not suggest the disability increased in severity since the last VA examination.  The VA examiners reviewed the evidence of record, considered the Veteran's history and statements, and rendered medical opinions based upon the facts of the case and their knowledge of medical principles.  

Moreover, in the February 2016 hearing before the undersigned, the presiding Veterans Law Judge clarified the issue on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of his claim.  These actions by the undersigned supplement VA's compliance with the VCAA. 38 C.F.R. § 3.103.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Ratings Principles

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be assigned where the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The United States Court of Appeals for Veterans Claims has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Evaluation of Mycosis Fungoides

The Veteran asserts that his mycosis fungoides warrants a compensable evaluation.  As the proper Diagnostic Code in this case is not a straightforward matter, the Board presents the factual background before discussing the application of the Diagnostic Code.

At a May 2009 VA examination, the Veteran reported having a burning sensation of the skin with red patches and rashes scattered over the entire body in 2002, at which time he underwent total skin electron beam radiotherapy.  The Veteran reported the condition was in remission since that time.  He denied receiving treatment in the prior twelve months.  On examination, the examiner found that the entire body was covered with hypopigmented areas giving the skin a mottled appearance.  There were two hyperpigmented areas, one on the inner right arm and one on the upper left thigh.  These patches were rough and had a slight scale.  The examiner found no characteristic violaceous (i.e. purple) coloration of the skin in the patches.

The examiner noted that, according to literature, mycosis fungoides typically presents as an indolent cutaneous eruption with erythematous (i.e. red) scaly patches or plaques often resembling common skin disorders such as eczema or psoriasis, and similar skin lesions can be seen in patients who have benign skin conditions such as psoriasis, eczema, parapsoriasis, photodermatitis, or drug reactions.  

A September 2010 VA examination revealed treatment for the malignancy was still active.  The Veteran described residuals secondary to treatment for the malignancy of a burning sensation and fatigue.  Examination of the skin revealed lesions on the lower extremities and buttocks with hyperpigmentation of less than six square inches.  There was no ulceration, exfoliation, crusting, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, abnormal texture, or limitation of motion.  Skin lesions were 0 percent of the exposed skin area, and 18 percent of the whole body.  The skin lesions were not associated with systemic disease.  The skin lesions did not manifest in connection with a nervous condition.  There was no scar.

A September 2010 statement from the Veteran's treating VA physician indicates that mycosis fungoides is a type of lymphoma (cutaneous T-cell lymphoma).  The physician explained that the Veteran was in a period of maintenance therapy receiving narrow band ultraviolet light treatments three days per week.  The provider stated that the dose and frequency of these treatments will vary over time based on the condition of the Veteran's skin.  The provider further stated that the type of lymphoma is chronic and that treatments will likely continue for the rest of the Veteran's life.

VA treatment records from November 2011 to August 2013 show the Veteran undergoing narrowband UVB photolight therapy generally on a once weekly basis.  The photolight therapy notes indicate there were hyperpigmented or hypopigmented circular patches at the upper and lower extremities, buttocks, hands and feet.  The Veteran reported mild scaling and itchiness at intervals.

In January 2014, it was noted that the Veteran had missed photolight treatments and had not been treated since December 9, 2013.  A February 2014 Dermatology Outpatient Clinic Note revealed diffuse xerosis (patches of excessively dry skin) over the entire body, a few scaly patches to the thighs, a few patches of speckled hypopigmentation to the left upper back and left hip and fibrofatty tissue in the supraclavicular areas.  The examiner noted there were a few areas that may represent active disease.  Treatment was to resume UVB photolight therapy, which the Veteran had been attending sporadically.  Treatment was to occur 3 times per week for 3 weeks, then 2 times per week for 3 weeks, then 1 time per week if the areas were improving.  Prescriptions were clobetasol ointment for scaly patches and speckled areas, and hydrophilic ointment for emollient.  The note indicated the difficulty the Veteran had attending treatment due to work.

A January 2015 treatment note indicates photolight therapy was being restarted at three times per week.  A March 2015 dermatology note indicated the Veteran's photolight therapy was increased to 3 times per week in January 2015, but the Veteran was only able to attend one to two times per week due to work.  The Veteran denied skin itching and stated his skin was doing well.  A June 2015 dermatology note indicated that hydrophilic cream was a moisturizing cream for the entire body.  Urea cream was for his exceptionally dry hands.  Clobetasol cream was only used on new pruritic (itchy) patches.  Treatment notes generally report that the disorder is well controlled when the Veteran is in compliance with treatment plans.

At the Board hearing, the Veteran described his photolight treatment and his difficulty attending treatment due to his need to work.  He stated that without the prescribed cream, he would experience scaly spots on his buttocks and the skin would have a burning sensation on his legs, buttocks, arms and hands.  His neck and hands have hyperpigmentation.  His wife testified that a side effect of the treatment is fatigue.  The Veteran reported needing to watch being in the sun because he has no sweat glands, and that the condition flares up at times.

Analysis

The Veteran's mycosis fungoides is evaluated as noncompensable under Diagnostic Code (DC) 7899-7818.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.   A diagnostic code ending in the digits "99" is used when there is no specifically applicable diagnostic code and the disability is rated by analogy.  Id.  In this case, the first hyphenated code indicates the disability is rated by analogy to DC 7818, for malignant skin neoplasms.  The Board considers other appropriate diagnostic codes in the analysis below.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under DC 7818, malignant skin neoplasms, other than malignant melanoma, are rated as disfigurement of the head, face, or neck (DC 7800) or scars (DCs 7801, 7802, 7803, 7804, or 7805), or impairment of function.  38 C.F.R. § 4.118, DC 7818 (2015).  A note to DC 7818 states that, if a skin malignancy requires therapy that is comparable to that used for systemic malignancies, i.e., systemic chemotherapy, X-ray therapy more extensive than to the skin, or surgery more extensive than wide local excision, a 100-percent rating will be assigned from the date of onset of treatment, and will continue, with a mandatory VA examination six months following the completion of such antineoplastic treatment, and any change in rating based upon that or any subsequent examination will be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local recurrence or metastasis, rating will then be made on residuals.  If treatment is confined to the skin, the provisions for a 100-percent rating do not apply.  38 C.F.R. § 4.118.  In this case, treatment has been confined to the skin.  Therefore, a 100 percent rating does not apply.

Here, the diagnostic codes that DC 7818 directs a rater to consider-DCs 7800, 7801, 7802, 7803, 7804, and 7805-are not appropriate for the facts of this case.  DC 7800 pertains to scars on the head, face, or neck.  DC 7801 does not apply because it is related to deep burn scars, meaning there must be underlying soft tissue damage.  Such damage is not shown here.  DCs 7803, 7804, and 7805 apply to unstable scars, painful scars, and scars that limit function, none of which are shown here.  DC 7802 for superficial scars other than those on the head, neck, or face, potentially applies, however, the evidence does not indicate that the Veteran's disorder warrants a compensable evaluation.  Further, the maximum evaluation under DC 7802 is 10 percent. 

As to the note to diagnostic code, although, here, the skin malignancy requires ongoing therapy, the Board finds that the therapy is not comparable to chemotherapy or X-ray therapy more extensive than the skin.  Thus, a 100 percent evaluation under DC 7818 is not for application, and the Board considers other diagnostic codes.

Turning to other Diagnostic Codes, the Board finds that a 60 percent evaluation under Diagnostic Code 7806 for dermatitis or eczema is warranted.  The Board basis this determination on the reports that the Veteran's skin disorder affects the entire body with hypopigmented areas or xerosis.  This is the highest evaluation available under DC 7806.

The Board also considered DC 7817 due to the nature of the treatments and symptoms in that the Veteran has abnormally dry skin, and scaly, red patches and that treatment is UBV light therapy, contemplated by DC 7817.  Under DC 7817, exfoliative dermatitis with any extent of involvement of the skin, and; no more than topical therapy required during the past 12-month period, is rated noncompensably (0 percent) disabling.  Exfoliative dermatitis with any extent of involvement of the skin, and; systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA (psoralen with long- wave ultraviolet-A light) or UVB (ultraviolet-B light) treatments, or electron beam therapy required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling.  Exfoliative dermatitis with any extent of involvement of the skin, and; systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA (psoralen with long- wave ultraviolet-A light) or UVB (ultraviolet-B light) treatments, or electron beam therapy required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling.  Exfoliative dermatitis with generalized involvement of the skin without systemic manifestations, and; constant or near-constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA (psoralen with long-wave ultraviolet-A light) or UVB (ultraviolet-B light) treatments, or electron beam therapy required during the past 12-month period, is rated 60 percent disabling.  Exfoliative dermatitis with generalized involvement of the skin, plus systemic manifestations (such as fever, weight loss, and hypoproteinemia), and; constant or near-constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA (psoralen with long-wave ultraviolet-A light) or UVB (ultraviolet-B light) treatments, or electron beam therapy required during the past 12-month period, is rated 100 percent disabling.  38 C.F.R. § 4.118.

Under DC 7817, the Board finds that a 60 percent evaluation would only be warranted beginning September 2010, when it is established that the UVB light therapy was required.  Prior to that time, the evidence shows that the Veteran had undergone no treatment, and the disease was considered in remission.  See e.g., May 2009 VA examination.  A 100 percent evaluation is not warranted under DC 7817 because there is no indication that the Veteran experiences systemic manifestations such as fever, weight loss, and hypoproteinemia.  The Board finds no other applicable Diagnostic Code that allows for a higher evaluation.

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the AOJ refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of an extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1) (2015).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

Here, the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected disability.  The Veteran reported dry, red, scaly skin, itchiness, and lost work due to UVB light therapy.  The ratings schedule for the 60 percent evaluation granted herein contemplates a skin disorder covering the Veteran's entire body and requiring near constant treatment.  Another Diagnostic Code (DC 7817) is available for a greater degree of severity.  Accordingly, the rating criteria allow for additional signs and symptoms of disability, or greater degrees of disability.  There is no evidence in the record of an exceptional or unusual clinical picture to render impractical the application of the regular schedular standards.  The Schedular criteria are therefore adequate, and no further discussion of 38 C.F.R. § 3.321 is required.

Finally, the Board notes that, under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability. Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

An evaluation of 60 percent for mycosis fungoides is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


